Order entered December 16, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00915-CV

             CHARLES D. GUSKEY, A/K/A CHARLES DUANE, Appellant

                                              V.

                                   CACH, LLC, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-02779

                                          ORDER
       Before the Court is appellant’s December 14, 2016 pro se motion for an extension of time

to file appellant’s brief. We GRANT the motion.

       We ORDER appellant to file the brief on or before JANUARY 13, 2017.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE